Dooley, J.,
dissenting. Over objection, the State in this case had a police officer testify that motor vehicle records showed that the hit-and-run vehicle was co-owned by defendant. The officer went on to testify that the other owner, whom he named, looks nothing like defendant. Following the State’s case, defendant made a motion to acquit, stating that the State failed to prove the identity of the hit-and-run driver. The court denied the motion but commented “On the matter of identity, the evidence is thin.”
As the majority notes, the prosecutor argued that the DMV report that defendant owned the vehicle was “good corroborating evidence” of identification. Defendant’s argument was that the eyewitness’s identification was unreliable because of major differences between her testimony and her original report to the police. Once the eyewitness testimony is discounted, he argued, “it is not enough that his name is on some registration with someone else.”
Defendant raised the evidence issue again in his new trial motion. The court denied it because it found the evidence to be admissible.
The trial judge and the prosecutor were present at this trial; we were not. The prosecutor put in the evidence over objection and argued from it. The trial judge found that even with the DMV evidence the identification evidence was thin. It is a misuse of the harmless error doctrine for this Court to come around using 20/20 hindsight from a cold, appellate record and say no “substantial right” of defendant is affected. Only by substituting this Court for the jury can you reach the result of the majority in this case.
I am authorized to state that Justice Johnson joins in this dissent.